      Case 3:19-cv-00911-HTW-LRA Document 39 Filed 11/25/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF
                       MISSISSIPPI NORTHERN DIVISION


PHILIP BENHAM                                                               PLAINTIFF


VS.                                      CIVIL ACTION NO.: 3:19-cv-911-HTW-LRA

CITY OF JACKSON, MISSISSIPPI,
AND JAMES E. DAVIS, in his
official capacity as Chief of
Police for Jackson
Police Department                                                      DEFENDANTS


             UNOPPOSED MOTION FOR ENLARGEMENT OF TIME



       COME NOW, the City of Jackson and James E. Davis in his official capacity as Chief

of Police for Jackson Police Department, (“Defendants”), by and through counsel, and files

this Motion for Enlargement of Time. The Defendants would show unto the Court the

following:

                                            1.

       The Court entered its Order [38] on November 24, 2020, setting forth a briefing

schedule on the issues listed in the Order [38].

                                            2.

      The briefing schedule set forth the following schedule:
       • The City must file its initial brief no later than December 2, 2020.
       • The plaintiff must file his reply brief, if any, no later than December 17, 2020.
       • The City must file its rebuttal brief, if any, no later than December 23, 2020.

      Order [38] at p. 4.
       Case 3:19-cv-00911-HTW-LRA Document 39 Filed 11/25/20 Page 2 of 4




                                             3.

       Counsel for Defendants, City Attorney Timothy Howard, has been called away from

work since Monday, November 23, 2020, and is not expected to return to work before

Monday, December 1, 2020, due to unexpected illness.

                                             4.

       The Defendants therefore request an amendment to the Court’s briefing schedule set

forth in its November 24, 2020, Order [38], extending the deadline for filing Defendants’

initial brief by seven (7) days, for a filing deadline of December 9, 2020.

                                              5.

       The Defendants further request that Plaintiff’s reply brief deadline be extended

accordingly, plus an additional week to accommodate the Christmas holiday, for a filing

deadline of December 30, 2020.

                                             6.

       Defendants request that the deadline for filing its rebuttal brief, if any, be extended

accordingly, for a filing deadline of January 4, 2021.

                                              7.

       The City of Jackson Defendants bring this Motion in good faith and it is not sought

for the purpose of prejudice or delay.

                                             8.

       The undersigned has contacted Plaintiff’s counsel, provided the requested changes

to the briefing schedule set forth herein, and files this motion unopposed.




                                              2
      Case 3:19-cv-00911-HTW-LRA Document 39 Filed 11/25/20 Page 3 of 4




                                            9.

      In accordance with local rules, Defendants will submit a proposed order to the court

by emailing the same to the Court’s clerk, and will copy Plaintiff’s counsel on the

transmission.

       WHEREFORE, PREMISES CONSIDERED, the Defendants respectfully

request that the Court grant their Motion for Enlargement of Time and allow an additional

seven (7) days to file their initial brief, with subsequent deadlines adjusted accordingly,

including accommodation for the upcoming holiday as set forth above.

       THIS the 25th November, 2020.

                    Respectfully submitted,

                    THE CITY OF JACKSON, MISSISSIPPI, and
                    CHIEF JAMES E. DAVIS, IN HIS OFFICIAL CAPACITY,
                    “DEFENDANTS”

                    By: /s/ Paige Wilkins
                       J. Paige Wilkins, MS Bar # 102052
                       Deputy City Attorney


OF COUNSEL:

Timothy Howard, City Attorney
OFFICE OF THE CITY ATTORNEY
Post Office Box 2799
Jackson, MS 39207-2799
601.960.1799 (telephone)
601.960.1756 (facsimile)




                                             3
      Case 3:19-cv-00911-HTW-LRA Document 39 Filed 11/25/20 Page 4 of 4




                            CERTIFICATE OF SERVICE

      I, J. Paige Wilkins, one of the attorneys for the Defendants, do hereby certify that

I have this day delivered a correct and true copy of the foregoing document via ECF to the

following:


      Nathan W. Kellum
      Center for Religious Expression
      699 Oakleaf Office Lane, Suite 107
      Memphis, TN 38117
      Email: nkellum@crelaw.org



             So certified, this the 25th day of November, 2020.

                                  By: /s/ Paige Wilkins
                                      J. Paige Wilkins




                                            4
